THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT. UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re Chapter 11 Case No. CHARYS HOLDING COMPANY, INC., and CROCHET & BOREL SERVICES, INC. 08-10289 (BLS) Debtors. (Jointly Administered) PROPOSED DISCLOSURE STATEMENT FOR FIRST AMENDED JOINT PLAN OF REORGANIZATION OF DEBTORS AND CERTAIN NONDEBTOR AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE WEIL, GOTSHAL & MANGES LLP RICHARDS, LAYTON & FINGER, P.A. Co-Attorneys for Debtors and Co-Attorneys for Debtors and Debtors in Possession Debtors in Possession 767 Fifth Avenue One Rodney Square New York, New York 10153 920 North King Street (212)310-8000 Wilmington, Delaware 19801 (302)651-7700 Dated: December 8, 2008 TABLE OF CONTENTS Page I. INTRODUCTION 1 A. HOLDERS OF CLAIMS ENTITLED TO VOTE 3 B. VOTING PROCEDURES 4 C CONFIRMATION HEARING 5 II. OVERVIEW OF THE PLAN 6 A. OVERVIEW OF CHAPTER 11 11 III. GENERAL INFORMATION REGARDING CHARYS 12 A. BACKGROUND 12 1. History 12 2. Remediation & Reconstruction Operations 14 3. Telecommunications Infrastructure 14 4. Employees and Labor Matters 15 5. Properties and Assets 15 B. CORPORATE STRUCTURE 16 C. SIGNIFICANT PREPETITION INDEBTEDNESS 16 1. 8.75% Senior Convertible Notes Due 2012 16 2. Mirror Notes 17 3. Seller Notes 17 4. Other Secured Notes 17 5. Unsecured Notes and Subordinated Notes 18 6. Credit Agreements 18 IV. KEY EVENTS LEADING TO THE COMMENCEMENT OF THE CHAPTER 11 CASES 18 A. DECLINE IN FINANCIAL PERFORMANCE 18 B. THE RESTRUCTURING NEGOTIATIONS 19 V. THE CHAPTER 11 CASES 20 A. FIRST DAY ORDERS 20 1. Case Administration Orders 20 2. Critical Obligations 20 3. Business Operations 20 4. Financial Operations 20 B. CREDITORS' COMMITTEE 21 C. SIGNIFICANT EVENTS DURING CHAPTER 11 CASES 22 i TABLE OF CONTENTS (continued) Page 1. Execution of Term Sheets With Certain Seller Noteholders 22 2. Negotiations With Troy Crochet 24 3. Schedules and Bar Date 24 4. Extensions of Time 25 5. Settlement With Imperium 25 VI. THE PLAN OF REORGANIZATION 26 A. INTRODUCTION 26 B. CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN OF REORGANIZATION 27 1. Unclassified 29 2. Classified 32 C. MEANS OF IMPLEMENTING THE PLAN 40 1. Means of Implementation Applicable to Both Charys Holding and C&B 40 2. Means of Implementation Specific to Charys Holding 41 3. Means of Implementation Specific to C&B 46 D. PLAN PROVISIONS GOVERNING DISTRIBUTIONS 50 1. Distributions on Account of Allowed General Unsecured Claims 50 2. Delivery of Distributions 50 3. No Fractional Shares 51 4. No Fractional Notes 51 5. Setoffs and Recoupment 51 6. Interest on Claims; Dividends 52 7. Allocation of Plan Distributions Between Principal and Interest 52 E. PROCEDURES FOR TREATING DISPUTED CLAIMS 52 1. Objections 52 2. No Distributions Pending Allowance 52 3. Distributions After Allowance 52 4. Resolution of Administrative Expense Claims and Claims 53 5. Estimation of Claims 53 6. Interest 53 F. PROVISIONS GOVERNING EXECUTORY CONTRACTS AND UNEXPIRED LEASES 53 ii TABLE OF CONTENTS (continued) Page 1. Assumption or Rejection of Executory Contracts 53 2. Approval of Assumption or Rejection of Executory Contracts and Unexpired Leases 54 3. Cure of Defaults 54 4. Bar Date for Filing Proofs of Claim Relating to Executory Contracts and Unexpired Leases Rejected Pursuant to the Plan 54 5. Indemnification and Reimbursement Obligations 55 6. Insurance Policies 55 7. Compensation and Benefit Plans 55 G. CORPORATE GOVERNANCE AND MANAGEMENT OF NEW HOLDCO 56 1. Board of New Holdco 56 2. Officers of New Holdco 56 3. New Employment Agreements 56 H. CONDITIONS PRECEDENT TO EFFECTIVE DATE 56 1. Conditions Precedent to Effectiveness 56 2. Waiver of Conditions 57 3. Satisfaction of Conditions 57 I. EFFECT OF CONFIRMATION 58 1. Binding Effect 58 2. Discharge of Claims and Termination of Equity Interest 58 3. Discharge of Debtors 58 4. Injunction or Stay 59 5. Terms of Injunction or Stay 59 6. Injunction Against Interference with Plan of Reorganization 59 7. Exculpation 59 8. Releases 60 9. Avoidance Actions/Objections 60 Retention of Causes of Action/Reservation of Rights 60 J. MISCELLANEOUS PROVISIONS 61 1. Withholding and Reporting Requirements 61 2. Corporate Action 61 3. Modification of Plan 61 iii TABLE OF CONTENTS (continued) Page 4. Revocation or Withdrawal of the Plan 62 5. Plan Supplement 62 6. Dissolution of the Creditors' Committee 62 7. Exemption from Transfer Taxes 63 VII. PROJECTIONS AND VALUATION ANALYSIS 63 A. CONSOLIDATED CONDENSED PROJECTED FINANCIAL STATEMENTS 63 1. Responsibility for and Purpose of the Projections 63 2. Pro Forma Financial Projections 63 3. Summary of Significant Assumptions 66 4. Business Strategy of New Holdco 66 5. Income Statement Assumptions 67 6. Balance Sheet Assumptions 69 B. VALUATION 70 1. DCF Analysis 71 2. Comparable Public Company Analysis 71 VIII. CERTAIN FACTORS AFFECTING THE DEBTORS 73 A. CERTAIN BANKRUPTCY LAW CONSIDERATIONS 73 1. Risk of Non-Confirmation of the Plan of Reorganization 73 2. Non-Consensual Confirmation 73 3. Risk of Non-Occurrenceof the Effective Date 73 B. ADDITIONAL FACTORS TO BE CONSIDERED 74 1. The Plan Proponents Have No Duty to Update 74 2. No Representations Outside This Disclosure Statement Are Authorized 74 3. Projections and Other Forward-Looking Statements Are Not Assured, and Actual Results May Vary 74 4. No Legal or Tax Advice Is Provided to You by This Disclosure Statement 74 5. No Admission Made 74 6. Business Factors and Competitive Conditions 74 7. Access to Financing and Trade Terms 76 8. Variances from Projections 76 C. CERTAIN TAX MATTERS 76 iv TABLE OF CONTENTS (continued) Page IX. CONFIRMATION OF THE PLAN OF REORGANIZATION 77 A. CONFIRMATION HEARING 77 B. REQUIREMENTS FOR CONFIRMATION OF THE PLAN OF REORGANIZATION 77 1. Requirements of Section 1129(a) of the Bankruptcy Code 77 2. Requirements of Section 1129(b) of the Bankruptcy Code 81 3. Mr. Crochet's Claims and his Objections to Confirmation 82 X. FINANCIAL INFORMATION 84 XI. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN OF REORGANIZATION 84 A. LIQUIDATION UNDER CHAPTER 7 84 B. ALTERNATIVE PLAN OF REORGANIZATION 84 XII. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN 85 A. CONSEQUENCES TO THE PLAN PROPONENTS 86 1. Consequences to the Debtors 86 2. Consequences to the Affiliated Plan Proponents 87 B. CONSEQUENCES TO CERTAIN HOLDERS OF CLAIMS 88 1. Consequences to Holders of 8.75% Senior Convertible Note Claims, and Holders of General Unsecured Claims Against Charys Holding 89 2. Consequences to Holders of Other Secured Claims Against C&B and General Unsecured Against C&B 92 3. Distributions in Discharge of Accrued and Unpaid Interest 93 4. Ownership and Disposition of New Equity Interests 93 5. Ownership and Disposition of New Secured Notes 94 6. Tax Treatment of the Liquidating Trusts and Holders of Beneficial Interests 95 C. INFORMATION REPORTING AND WITHHOLDING 97 XIII. CONCLUSION 98 v NO PERSON MAY GIVE ANY INFORMATION OR MAKE ANY REPRESENTATIONS, OTHER THAN THE INFORMATION AND REPRESENTATIONS CONTAINED IN THIS DISCLOSURE STATEMENT, REGARDING THE CHAPTER 11 PLAN OF REORGANIZATION OR THE SOLICITATION OF ACCEPTANCES OF THE PLAN. THE DEADLINE FOR VOTING TO ACCEPT OR REJECT THE PLAN IS 4:00 P.M. (PREVAILING EASTERN TIME) ON [DATE], UNLESS EXTENDED. TO BE COUNTED, YOUR BALLOT MUST BE DULY COMPLETED, EXECUTED, AND ACTUALLY RECEIVED BY SUCH DEADLINE. THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1- BANKRUPTCY LAW. PERSONS OR ENTITIES TRADING IN, OR OTHERWISE PURCHASING, SELLING, OR TRANSFERRING SECURITIES OF CHARYS HOLDING COMPANY, INC. OR CROCHET & BOREL SERVICES, INC. SHOULD NOT RELY UPON THIS DISCLOSURE STATEMENT FOR SUCH PURPOSES AND SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR WHICH THEY WERE PREPARED. THIS DISCLOSURE STATEMENT HAS NEITHER BEEN REVIEWED, APPROVED NOR DISAPPROVED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION, NOR HAS THE U.S. SECURITIES AND EXCHANGE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED HEREIN. THIS DISCLOSURE STATEMENT SUMMARIZES CERTAIN PROVISIONS OF THE PLAN, STATUTORY PROVISIONS, DOCUMENTS RELATED TO THE PLAN, EVENTS IN THESE CHAPTER 11 CASES AND FINANCIAL INFORMATION. ALTHOUGH THE PLAN PROPONENTS BELIEVE THAT THE PLAN AND RELATED DOCUMENT SUMMARIES ARE FAIR AND ACCURATE, SUCH SUMMARIES ARE QUALIFIED TO THE EXTENT THAT THEY DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN, AND THE DELIVERY OF THIS DISCLOSURE STATEMENT SHALL NOT CREATE AN IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION STATED SINCE THE DATE HEREOF. HOLDERS OF CLAIMS SHOULD CAREFULLY READ THIS DISCLOSURE STATEMENT IN ITS ENTIRETY, INCLUDING THE PLAN, PRIOR TO VOTING ON THE PLAN. FOR THE CONVENIENCE OF HOLDERS OF CLAIMS AND EQUITY INTERESTS, THIS DISCLOSURE STATEMENT SUMMARIZES THE TERMS OF THE PLAN. IF ANY INCONSISTENCY EXISTS BETWEEN THE PLAN AND THE DISCLOSURE STATEMENT, THE TERMS OF THE PLAN ARE CONTROLLING. THE DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN TO DETERMINE WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN, AND NOTHING STATED HEREIN SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE PLAN PROPONENTS OR ANY OTHER PARTY, OR BE DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN ON THE DEBTORS OR HOLDERS OF CLAIMS OR EQUITY INTERESTS. CERTAIN OF THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT, BY NATURE, ARE FORWARD-LOOKING AND CONTAIN ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES. ALL HOLDERS OF CLAIMS SHOULD CAREFULLY READ AND CONSIDER FULLY THE RISK FACTORS SET FORTH IN SECTION VIII OF THIS DISCLOSURE STATEMENT BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. SUMMARIES OF CERTAIN PROVISIONS OF AGREEMENTS REFERRED TO IN THIS DISCLOSURE STATEMENT DO NOT PURPORT TO BE COMPLETE AND ARE SUBJECT TO, AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO, THE FULL TEXT OF THE APPLICABLE AGREEMENT, INCLUDING THE DEFINITIONS OF TERMS CONTAINED IN SUCH AGREEMENT. THE DEBTORS BELIEVE THAT THE PLAN WILL ENABLE THEM TO ACCOMPLISH THE OBJECTIVES OF CHAPTER 11 AND THAT ACCEPTANCE OF THE PLAN IS IN THE BEST INTERESTS OF THE DEBTORS AND THEIR CREDITORS. THE PLAN PROPONENTS URGE CREDITORS TO VOTE TO ACCEPT THE PLAN. THE CREDITORS' COMMITTEE ALSO STRONGLY ENCOURAGES ALL CREDITORS TO VOTE IN FAVOR OF THE PLAN. THE CREDITORS' COMMITTEE WAS ACTIVELY INVOLVED IN THE FORMULATION OF THE PLAN AND BELIEVES THAT THE PLAN PROVIDES THE HIGHEST AND BEST RECOVERIES FOR THE DEBTORS' CREDITORS. IRS CIRCULAR 230 NOTICE: TO ENSURE COMPLIANCE WITH IRS CIRCULAR 230, HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE HEREBY NOTIFIED THAT: (A) ANY DISCUSSION OF FEDERAL TAX ISSUES CONTAINED OR REFERRED TO IN THIS DISCLOSURE STATEMENT IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, BY HOLDERS OF CLAIMS OR EQUITY INTERESTS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON THEM UNDER THE INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING BY THE DEBTORS OF THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. 1. INTRODUCTION Charys Holding Company, Inc. ("Charys Holding") and Crochet & Borel Services, Inc. ("C&B" and together with Charys Holding, the "Debtors" and together with all of the non-debtor subsidiaries and affiliates ("Charys")), debtors and debtors-in-possession, filed voluntary petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the "Bankruptcy Code") on Februaiy 14, 2008 (the "Commencement Date") in the United States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court"). The Debtors, along with their non-debtor affiliates, Complete Tower Sources, Inc. ("CTSI"), LFC, Inc. ("LFC"), Mitchell Site Acq. Inc. ("MSAI"), and Cotton Commercial USA, Inc. ("Cotton", and together with CTSI, LFC, and MSAI, the "Affiliated Plan Proponents," and together with the Debtors, the "Plan Proponents"), submit this Disclosure Statement pursuant to section 1125 of the Bankruptcy Code to holders of equity interests in and claims against the Debtors in connection with (i) the solicitation of acceptances of the First Amended Joint Plan of Reorganization of Debtors and Certain Nondebtor Affiliates Under Chapter 11 of the Bankruptcy Code (the "Plan") filed by the Plan Proponents with the Bankruptcy Court and (ii) the hearing to consider confirmation of the Plan (the "Confirmation Hearing") scheduled for [], 2008 at [ ](prevailing Eastern Time). All capitalized terms used herein and not otherwise defined shall have the meanings ascribed to such terms in the Plan. Headings are for convenience of reference and will not affect the meaning or interpretation of the Disclosure Statement. The Plan represents a compromise and settlement (the "Plan Settlement") of various significant claims against Charys Holding and its Affiliates that benefits all of its creditors. The Plan Settlement seeks to preserve value of the Affiliated Plan Proponents for Charys Holding's creditors while recognizing and balancing the fact that the 8.75% Senior Convertible Notes have direct guarantee claims against these Affiliates (and others) that would significantly reduce - if not completely eliminate - any value for the benefit of other Charys Holding's creditors. In addition, the Plan Settlement addresses other significant claims, including those of the holders of the Mirror Notes, Lori Mitchell, Matthew Mitchell, Carrol Castille and the Cotton Sellers (defined below). Attempts to settle certain other claims have proven unsuccessful, and the Debtors will address those claims, to the extent necessary, in due course. As noted above, absent a plan to which the holders of the 8.75% Senior Convertible Notes have consented, such holders would be entitled to enforce remedies directly against the Affiliated Plan Proponents and receive almost all - if not all - of the value of the Affiliated Plan Proponents. Assuming, for argument's sake, that the intercompany claims reflected on Charys Holding's books and records against the Affiliated Plan Proponents are respected when the holders exercise their remedies, Charys Holding's pro-rata share of equity of the Affiliated Plan Proponents (assuming such equity is contributed to a holding company as is the case under the Plan) is slightly less than 3%. Further, absent the Plan Settlement, the Cotton Sellers, Lori Mitchell, Matthew Mitchell, and Carrol Castille would have claims against Charys Holding and Cotton Telecom, Inc. arising out of the Seller Notes issued in connection with their respective sale transactions. In order to preserve as much value as possible for creditors, the parties propose the settlements embodied in the Plan, which result in, among other things, the Cotton Sellers, Lori Mitchell, Matthew Mitchell, and Carrol Castille waiving their claims against Charys Holding and Cotton Telecom, Inc. and entering into new employment arrangements to continue operating their respective companies, and the Charys Liquidating Trust receiving for the benefit of Charys Holding's creditors 6% (i.e., more than double than it would be entitled to based upon Charys Holding's outstanding intercompany claims) of the equity of New Holdco (whose assets mainly consist of equity in the Affiliated Plan Proponents). This solicitation is being conducted at this time in order to obtain sufficient votes to enable the Plan to be confirmed by the Bankruptcy Court. The Plan sets forth how Claims against and Equity Interests in the Debtors will be treated upon the Debtors' emergence from chapter 11 if the Plan is confirmed by the Bankruptcy Court and is thereafter consummated. This Disclosure Statement describes certain aspects of the Plan, Charys' business operations, significant events leading to the chapter 11 cases and related matters. FOR A COMPLETE UNDERSTANDING OF THE PLAN AND DISTRIBUTIONS TO BE MADE THEREUNDER, YOU SHOULD READ THIS DISCLOSURE STATEMENT, THE PLAN, AND ALL OF THEIR RELATED EXHIBITS AND SCHEDULES IN THEIR ENTIRETY. Annexed as Exhibits to this Disclosure Statement are copies of the following documents:  The Plan (Exhibit A);  Order of the Bankruptcy Court, dated [], 2008 (the "Disclosure Statement Order"), approving, among other things, this Disclosure Statement and establishing certain procedures with respect to the solicitation and tabulation of votes to accept or reject the Plan (attached hereto without exhibits) (Exhibit B);  Charys Holding's Annual Report on Form 10-KSB for the fiscal year ended April 30, 2007 (Exhibit C);  The Debtors' Projected Financial Information (Exhibit D); and  The Debtors' Liquidation Analysis (Exhibit E). THE DEBTORS BELIEVE THAT THE PLAN COMPLIES WITH ALL PROVISIONS OF THE BANKRUPTCY CODE AND WILL ENABLE THEM TO RESTRUCTURE THEIR DEBT SUCCESSFULLY AND ACCOMPLISH THE OBJECTTIVES OF CHAPTER 11 AND THAT ACCEPTANCE OF THE PLAN IS IN THE BEST INTERESTS OF THE DEBTORS, THE AFFILIATED PLAN PROPONENTS, THE DEBTORS' ESTATES, CREDITORS AND EQUITY INTEREST HOLDERS. A ballot for the acceptance or rejection of the Plan ("Ballot") is enclosed with the Disclosure Statement mailed to the holders of Claims that the Debtors believe may be entitled to vote to accept or reject the Plan. On [], 2008, after notice and a hearing, the Bankruptcy Court signed the Disclosure Statement Order, approving this Disclosure Statement as containing adequate information of a kind and in sufficient detail to enable a hypothetical investor of the relevant classes to make an informed judgment whether to accept or reject the Plan.
